Citation Nr: 0315821	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-06 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Louis, Missouri.  

The file was transferred from the Oakland, California RO to 
the St. Louis Missouri RO in May 2000.  It was transferred 
later to the Oakland, California RO.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.  

Certain additional development of the evidence must be 
undertaken before the claim is adjudicated on appeal.  This 
development is required by the Veterans Claims Assistance Act 
of 2000 (the VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

The VCAA charges VA with a heightened duty to secure 
evidence, and provide the claimant with notices, pertinent to 
a claim for benefits.  Implementing regulations were 
published at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The veteran's claim of entitlement to service connection for 
PTSD was pending before VA on the November 9, 2000 date of 
the enactment of the VCAA.  Thus, the claim is subject to the 
new statute's provisions.   See 38 U.S.C.A. § 5107 note 
(Effective Date and Applicability Provisions).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
When records needed to decide a claim for VA benefits are in 
the custody of a federal department or agency, VA must 
continue to try to obtain them until it has been successful 
unless it is reasonably certain that they do not exist or 
that further efforts to obtain them would be futile.  
38 U.S.C. A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

In this case, the RO must ensure that it has obtained all 
documentation that could help VA adjudicators determine 
whether the veteran experienced during his service one or 
more of the stressful experiences (stressors) that he has 
described in support of his claim.  Such documentation 
includes, but is not necessarily limited to, the veteran's 
service personnel records and any current statements by the 
service department or an appropriate federal agency.  The 
question whether a stressor alleged by a claimant has been 
verified is one of fact to be resolved by VA adjudicators 
alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The determination is to 
be made with reference to the "places, types and 
circumstances" of a veteran's service.  38 C.F.R. § 3.303(a) 
(2002).

Verification of the occurrence of a stressor is part of the 
proof required to establish service connection for PTSD.  The 
provisions of 38 C.F.R. § 3.304(f) govern service connection 
for PTSD, which is founded on a diagnosis referring to one or 
more stressors (stressful experiences) verified to have 
occurred during service.  It is noted that this regulation 
was revised effective March 7, 1997.  See 64 Fed. Reg. 32, 
807 (June 18, 1999).  Because the veteran's claim was filed 
in August 1999, it is governed by the current (revised) 
provision.

Under the current (revised) version of 38 C.F.R. § 3.304(f), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2002).

The latter requirement that an alleged stressor be verified 
is suspended under certain conditions.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, then in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For VA 
purposes, to engage in combat with the enemy means to 
participate directly in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999), 65 
Fed. Reg. 6257 (October 18, 1999); see 38 U.S.C.A. § 7104(c) 
(West 2002).  

The veteran has alleged that he experienced certain stressors 
during his service that caused him to develop PTSD.  He 
recounts that (i) while working as a Navy "medic," he 
handled the dead and wounded returning from Vietnam and 
assisted at autopsies, and (ii) that after receiving 
inoculations during basic training, he pass out and fell into 
a coma for approximately four weeks, then recovered, was 
inoculated again, and passed out again.  

As these stressors are not alleged to have occurred in the 
course of combat, they must be verified by evidence other 
than the claimant's own assertions.  See 38 C.F.R. 
§ 3.304(f).

His service medical records do not document that the veteran 
became ill after receiving inoculations.  There is no 
indication in the claims file that a complete set of the 
veteran's service medical records has not been obtained.  
Other evidence concerning this claim, however, including 
statements from former colleagues of the veteran's during 
service, should be sought on remand.

The veteran's allegations concerning stressful experiences 
encountered as a "medic" are verified to some degree by the 
current record.  His service personnel records show that the 
veteran was enrolled in the Naval Hospital Corps School at 
Balboa Naval Hospital in San Diego, California in April 1970 
and after approximately one month, requested to be dis-
enrolled.  (The service personnel records indicate that in 
June 1970, he was transferred to other duty on a ship.)  The 
Board acknowledges that a person being trained in a hospital 
to become a medical corpsman may have encountered the things 
that the veteran has described in support of his claim, for 
example:  "young men . . . with missing limbs . . . [or] no 
limbs at call," "the opening of . . . dead bodies [at 
autopsies, and] watch[ing] the doctor work on these men, 
watch him cut skulls and examine the brain, watch him peel 
skin off [corpses], feel around inside their guts and bowels. 
. . ."  Certainly, a person training to become a hospital 
corpsman may have encountered severely wounded soldiers.  Yet 
it is not axiomatic that a person at the point in such 
training that the veteran was at when he dis-enrolled worked 
with patients or ever assisted at autopsies.  On remand, 
therefore, evidence of the quality and content of the 
veteran's individual experience in the Naval Hospital Corps 
School must be sought.  Such evidence could consist of, for 
example, statements by former colleagues of the veteran's in 
the training program or documentation by the hospital or 
other appropriate federal agency.

Such development is of particular importance given the 
standard of proof governing this claim.  By providing that 
the record of the claim must contain a PTSD diagnosis 
rendered in accordance with § 4.125, see 38 C.F.R. 
§ 3.304(f), the current (revised) regulation incorporates the 
revised diagnostic criteria for PTSD contained in American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders-IV (DSM-IV).  The DSM-IV diagnostic 
standard often proves more favorable to a veteran seeking 
service connection for PTSD than is the earlier standard, 
contained in DSM-III.  Unlike the DSM-III standard, the DSM-
IV standard for assessing whether a stressor is sufficient to 
cause PTSD is a subjective one.  Under DSM-IV, it is not 
necessary for the diagnostician to conclude that the stressor 
in concern would trigger PTSD in almost anyone.  Rather, the 
DSM-IV diagnostic criteria are satisfied if a person actually 
has developed PTSD as a result of exposure to a traumatic 
event that caused him or her to respond with intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).

The veteran has disclosed that there are medical records at a 
VA medical facility in Sacramento (Mather), California 
showing that he was treated there for PTSD.  It is not clear 
whether he alleges that he was treated at the VA Medical 
Center (VAMC), the Mental Health Clinic, or both.  It appears 
that in June 2000, the RO requested outpatient treatment 
reports for the veteran from the Mather facilities.  A 
response was received in September 2000.  However, is not 
clear from that response or from the state of the claims file 
whether all mental health records that may have been 
generated at each facility actually were secured.  The 
September 2000 response is annotated with the statement that 
"duplicates" were "removed" from the file.

While the claim is in remand status, the RO must ensure that 
all records of mental health care, inpatient or outpatient, 
received by the veteran at any Sacramento (Mather) VA medical 
facility have been secured.  If it appears that all such 
records are not present in the claims file, the RO should 
request them from the facility or facilities in concern.  If 
the RO concludes that any records cannot be obtained, 
appropriate notice should be sent to the veteran and his 
representative.  38 C.F.R. § 3.159(e).  

Likewise, the RO should ascertain by inquiring of the veteran 
whether there are other medical records relevant to the claim 
that remain outstanding.  If so, the RO should attempt to 
secure those records as well.

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if such is necessary to decide any claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

After securing all other evidence pertinent to the claim and 
provided it has determined that any stressor alleged in 
support of the claim may be accepted as verified, the RO must 
afford the veteran with a VA medical examination.  
38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159(c)(4).  The report 
of any VA medical examination that is performed on remand 
should discuss the DSM-IV standard for the diagnosis of PTSD 
and explain how it applies to the veteran's case.

Before May 1, 2003, the Board would have sought to develop 
such evidence itself, rather than remand the claim, pursuant 
to authority granted to it by 38 C.F.R. § 19.9(a)(2) (2002), 
a final rule that went into effect on February 22, 2002.

However, the Circuit Court of Appeals for the Federal Circuit 
held on May 1, 2003 that when the Board readjudicates a claim 
on the basis of evidence obtained by the Board without first 
securing the claimant's waiver of initial consideration of 
that evidence by the agency of original jurisdiction, the 
claimant is denied the right under 38 U.S.C. § 7104(a) to 
"one review on appeal to the Secretary."  38 U.S.C.A. 
§ 7104(a) (West 2002).  Hence, the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent with the 
statute.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1346-48 (Fed. Cir. 2003).  

In a precedential opinion, the General Counsel of VA 
concluded that the holding in Disabled American Veterans did 
not prohibit the Board from developing evidence in an appeal 
before it but permitted the Board to readjudicate the claim 
on the basis of evidence it had developed only when the 
claimant has waived initial consideration of the evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03 (May 1, 2003).

Later, in light of Disabled American Veterans and policy 
considerations, VA determined that VBA would conduct all 
evidentiary development pertinent to a claim on appeal other 
than certain specific development that the Board carries out 
pursuant to statute.  See 38 U.S.C.A. §§ 7107(b), 7109 (a) 
(West 2002).  In other words, it is the policy of the Board 
that apart from this limited class, all development of 
evidence will be conducted at the level of the agency of 
original jurisdiction.

While the claim is in remand status, the RO should consider 
whether other action on the claim is required under the VCAA 
and its implementing regulations.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations is completed.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

2.  The RO should write to the veteran 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim.  A copy of the letter should be 
sent to the veteran's representative.  
The letter also must provide the veteran 
with notice concerning the kind of 
evidence that would substantiate his 
claim.  The notice must tell the veteran 
which evidence he is finally responsible 
for obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Included in such notice 
should be advice to the veteran that he 
may submit statements of former service 
colleagues who have personal knowledge of 
any facts relevant to the stressors that 
he claims to have experienced during 
service or may identify those persons and 
their addresses so that the RO may 
attempt to secure their statements.  The 
veteran and his representative should 
then be given appropriate time to 
respond.

3.  The RO then should attempt to obtain 
any records, lay statements, or other 
such evidence that the veteran identifies 
in response to this inquiry.  Also, the 
RO should also attempt to obtain 
documentation, and/or a report, 
concerning the specific duties that the 
veteran performed while enrolled in the 
Naval Hospital Corps School at Balboa 
Naval Hospital in San Diego, California 
in 1970, by requesting this from the 
hospital and/or other appropriate federal 
source.  In addition, the RO should 
ensure that all records of mental health 
care, inpatient or outpatient, received 
by the veteran at any Sacramento (Mather) 
VA medical facility (i.e., the VAMC and 
the Mental Health Clinic) have been 
secured.  If it appears that all such 
records are not present in the claims 
file, the RO should request them from the 
facility or facilities in concern.  

The RO should document in the claims file 
all attempts to secure this evidence, and 
provide appropriate notice to the veteran 
and his representative regarding records 
and information that could not be 
obtained.  

4.  After the actions requested in the 
paragraphs above have been completed, the 
RO should review the record and determine 
whether any stressor alleged by the 
veteran in support of his claim has been 
verified by evidence corroborating his 
assertions.  

5.  If the RO determines that one or more 
stressors alleged by the veteran has been 
thus verified, then it should arrange 
with an appropriate VA medical facility 
for the veteran to be afforded an 
psychiatric examination, the purpose of 
which is to ascertain whether the veteran 
now has PTSD and if so, whether he 
developed PTSD as a result of exposure to 
one or more of the verified stressors.

The examiner should conduct a thorough 
psychiatric evaluation of the veteran 
and, based on a review of the medical 
records and sound diagnostic principles, 
provide a diagnosis of any psychiatric 
pathology found.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should state in the examination 
report whether the verified stressor is 
sufficient to support the diagnosis of 
PTSD.  The examiner should describe in 
the examination report any other 
stressors that support the diagnosis of 
PTSD.  If a diagnosis of PTSD is not 
made, the examiner should explain in the 
examination report why such a diagnosis 
is not warranted.  In considering whether 
to assign a diagnosis of PTSD, the 
examiner must apply the diagnostic 
criteria for PTSD contained in the 
American Psychiatric Association's DSM-
IV; the examination report must show that 
such an analysis was performed.

6.  Then, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in any manner, the RO must 
take corrective action.

7.  The RO should readjudicate the issue 
of entitlement to service connection for 
PTSD.  If service connection for PTSD is 
not granted, the RO must provide the 
veteran and his appointed representative 
with a supplemental statement of the 
case.  38 C.F.R. § 19.31 (2002).  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim and a summary of the 
evidence and applicable law, to include 
the provisions of 38 C.F.R. § 3.304(f) 
(2002) and those of the VCAA and its 
implementing regulations.  The veteran 
and his representative should be given 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




